DETAILED ACTION
	This is in response to the above application filed on 04/26/2019. Claims 1-27 are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  In lines 6-7, “the first end of the guidewire assembly” should be changed to “the first end of the guidewire”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “coupling member” in claims 1, 7, 10-13, 16, 20, 23, 26-27.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barbere (US 5,265,622).
Regarding claim 1, Barbere discloses a system (10, FIG 1, col 5 lines 11-40), comprising: an elongated tube (12) having a first end (Distal end), a second end (Proximal end), and defining a lumen (Inflation/deflation lumen, FIG 1, col 5 lines 18-28); an inflatable member coupled to the first end of the elongated tube (14, FIG 1, col 5 lines 18-20), the inflatable member fluidically coupled to the lumen such that the inflatable member can receive fluid via the lumen (Col 5 lines 23-28); and a guidewire assembly (FIGs 8-9) including a guidewire having a first end and a second end (FIGs 8-9 show a guidewire having a proximal and distal end, col 5 line 54-col 6 line 9), the first end of the guidewire assembly including a coupling member (36, FIG 8-9, col 6 lines 26-41), the coupling member configured to couple to the inflatable member (36 locks the guidewire to the inner lumen of tube 12, col 6 lines 35-41. Therefore, 36 is coupled to inflatable member 14 via the locked attachment to tube 12) such that translation of the elongated tube translates the guidewire assembly (Because the tube and guidewire are mechanically constrained to one another, translation of the tube translates the guidewire assembly such that they can be advanced in unison to enhance the pushability of the device).  
Regarding claim 13, Barbere discloses the coupling member can decouple from the inflatable member via at least partially transitioning from a first configuration (Expanded position of FIG 9) to a second configuration (Contracted position of FIG 8), the first configuration having a greater lateral extent relative to a central axis of the guidewire than the second configuration (See FIGs 8-9; the diameter of 36 can be reduced in order to allow the guidewire to be translated relative to the tube for aiding in positioning, col 6 lines 38-41).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 11, 12, 15, 16, and 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Silverstein (US 2010/0094116).
Regarding claim 1, Silverstein discloses a system (Abstract, FIGs 15-17), comprising: an elongated tube (114, FIG 13, paragraph [0138]) having a first end (Distal end), a second end (Proximal end), and defining a lumen (Element 114 is disclosed as being a tube, which one of ordinary skill would understand to comprise a lumen); an inflatable member (124) coupled to the first end of the elongated tube (FIG 13, paragraphs [0138 and 0141]); and a guidewire assembly (108, FIGs 15-17, paragraph [0154]) including a guidewire having a first end (Distal end) and a second end (Proximal end), the first end of the guidewire assembly including a coupling member (116, FIGS 16-17, paragraph [0154]), the coupling member configured to couple to the inflatable member such that translation of the elongated tube translates the guidewire assembly (FIG 17 shows the guidewire coupled to the tube by means of the coupling member engaging the tube, which is coupled to the inflatable member. Therefore, translation of the tube would result in translation of the guidewire assembly (Paragraphs [0155 and 0158]).  
Silverstein is silent regarding the means for inflating the inflatable member, specifically wherein the inflatable member is fluidically coupled to the lumen such that the inflatable member can receive fluid via the lumen.
However, Silverstein teaches in the alternative embodiment of FIG 13, that in the absence of an inflatable member, “the stomach is simply inflated with air or fluid via the magnetic nasogastric tube 114” (Paragraph [0152]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing that in the presence of an inflatable member, the lumen of the tube would be used to transfer an inflation fluid to the inflatable member, such that the inflatable member is fluidically coupled to the lumen so that the inflatable member can receive fluid via the lumen. It would have been obvious to modify the device as such, for the purpose of providing a way to deliver an inflation fluid to the inflatable member within the tube in order to reduce the overall delivery profile of the device and avoid additional trauma to the surrounding tissue.
Regarding claim 2, Silverstein discloses the invention substantially as claimed, as set forth above for claim 1. Silverstein further discloses the lumen is a first lumen (FIG 13), and further comprising a needle defining a second lumen, the second lumen configured to receive the guidewire assembly (FIG 16 shows needle 106 with a second lumen for guidewire 108, paragraph [0154]).  
Regarding claim 11, Silverstein discloses the invention substantially as claimed, as set forth above for claim 1. Silverstein further discloses the coupling member can be coupled to the inflatable member such that an application of a first force on the elongated tube can translate the guidewire assembly in a first direction (Paragraph [0158 discloses that tube 114 may be removed from the patient thus pulling the magnet-to-magnet junction (116) with it, or, in alternative embodiments, the magnet-to-magnet junction (116) may also be pulled out via the lumen of the magnetic nasogastric tube 114, FIG 19. Therefore, it is understood that an application of a first force such as pushing or pulling on the elongated tube can translate the guidewire assembly in a first direction).  
Regarding claim 12, Silverstein discloses the invention substantially as claimed, as set forth above for claim 1. Silverstein further discloses an application of a second force on the guidewire assembly greater than and opposite to the first force and applied simultaneously to the first force can cause the coupling member to decouple from the inflatable member (The coupling between the tube and the guidewire is impermanent, paragraph [0155]. Holding one end of the tube and applying an opposing force to the guidewire strong enough to overcome the magnetic force coupling the tube to the guidewire would result in decoupling of the guidewire from the tube, and therefore decoupling of the coupling member from the inflatable member).  
Regarding claim 15, Silverstein discloses the invention substantially as claimed, as set forth above for claim 1. Silverstein further discloses the coupling member includes a first magnetic component (Magnet 116 on the first end of guide wire 108, FIGs 16-17) and the inflatable member includes a second magnetic component (Magnet 116 on the first end of tube 114, FIGs 16-17), the first magnetic component configured to magnetically couple to the second magnetic component such that translation of the elongated tube translates the guidewire assembly (Paragraphs [0115 and 0158], when the first and second magnets are coupled, translation of the of elongated tube translates the guidewire assembly because the two elements are temporarily constrained).  
Regarding claim 16, Silverstein discloses a method, comprising:25236710313 v1COAP-003/01US 327848-2012 translating an inflatable member (124) of an elongated tube (114) through an orifice of a patient, through an esophagus of the patient, and into a stomach of the patient (Paragraph [0131]; inflatable member 124 is attached to 114 and therefore is inserted as well); inflating the inflatable member such that the inflatable member transitions from an uninflated configuration to an inflated configuration (Paragraphs [0138, 0139, 0141] disclose inflation of the balloon 124 on tube 114, FIGs 12 and 16); translating a coupling member (116) of a guidewire assembly (108) through a stomach wall of the stomach (FIGs 15-16, paragraph [0153] discloses needle 106 enters the stomach 100. Guidewire 108 with coupling member 116 at the distal end is inserted through the needle into the stomach, paragraph [0154]), the guidewire assembly including a guidewire having a first end (Distal end) coupled to the coupling member (The distal end of 108 is attached to 116, FIG 16, paragraph [0154]) and a second end (Proximal end) disposed outside the patient (FIG 19), the guidewire extending through the stomach wall (FIGs 16 and 19 show 108 extends from outside of the patient to inside of the stomach by passing through the stomach wall); coupling the coupling member to the inflatable member (Paragraph [0155] disclose the magnetic first end of tube 114 and the coupling member 116 at the first end of guidewire 108 are mutually attracted and are coupled together to form an impermanent connection, FIG 17. Therefore, the coupling member is coupled to the inflatable member); and withdrawing the elongated tube through the orifice such that the coupling member and the first end of the guidewire are withdrawn from the orifice and such that the guidewire extends through the esophagus, stomach, and stomach wall of the patient and the second end of the guidewire is disposed outside of the patient (Tube 114 can be removed from the patient thereby pulling the guidewire with it, paragraph [0158]. Guidewire 108 passes through the hole in the stomach wall formed by needle 106 and is disposed outside of the patient, paragraph [0159], FIG 19).  
Silverstein is silent regarding the means for inflating the inflatable member, specifically wherein the inflatable member is inflated via a lumen of the elongate tube.
However, Silverstein teaches in the alternative embodiment of FIG 13, that in the absence of an inflatable member, “the stomach is simply inflated with air or fluid via the magnetic nasogastric tube 114” (Paragraph [0152]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing that in the presence of an inflatable member, the lumen of the tube would be used to transfer an inflation fluid to the inflatable member, such that the inflatable member is inflated via a lumen of the elongate tube. It would have been obvious to modify the device as such, for the purpose of providing a way to deliver an inflation fluid to the inflatable member within the tube in order to reduce the overall delivery profile of the device and avoid additional trauma to the surrounding tissue.
Regarding claim 22, Silverstein discloses the invention substantially as claimed, as set forth above for claim 16. Silverstein further discloses the inflatable member includes a first magnetic component (Magnet 116 on the first end of tube 114, FIGs 16-17) and the coupling member includes a second magnetic component (Magnet 116 on the first end of guide wire 108, FIGs 16-17), the first magnetic component configured to magnetically couple to the second magnetic component such that translation of the elongated tube translates the guidewire assembly (Paragraphs [0115 and 0158], when the first and second magnets are coupled, translation of the of elongated tube translates the guidewire assembly because the two elements are temporarily constrained).    
Regarding claim 23, Silverstein discloses the invention substantially as claimed, as set forth above for claim 16. Silverstein further discloses deflating the inflatable member after coupling the coupling member to the inflatable member (FIGs 16-17).  
Regarding claim 24, Silverstein discloses the invention substantially as claimed, as set forth above for claim 16. Silverstein further refers to tube 114 as a nasogastric tube.
Silverstein is silent regarding the orifice of the patient being the nasal orifice.  
However, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method such that the orifice is the nasal orifice instead of the oral orifice, because such a procedure is commonly known in the art for passing a gastric tube from outside of the body into the stomach.
Regarding claim 25, Silverstein discloses the invention substantially as claimed, as set forth above for claim 16. Silverstein further discloses the orifice of the patient is the oral orifice (Paragraph [0131], FIG 19).
Regarding claim 26, Silverstein discloses the invention substantially as claimed, as set forth above for claim 16. Silverstein further discloses after withdrawing the elongated tube through the orifice such that the coupling member and the first end of the guidewire are withdrawn from the orifice, decoupling the coupling member and the inflatable member (Paragraph [0159]; tube 114 is removed from wire 108 after removing 114 from the patient).  
Regarding claim 27, Silverstein discloses a method, comprising: translating an inflatable member (124) of an elongated tube (114) through an orifice of a patient and to a first location within the patient (Paragraph [0131]; inflatable member 124 is attached to 114 and therefore is inserted as well);27236710313 v1COAP-003/01US 327848-2012 inflating the inflatable member such that the inflatable member transitions from an uninflated configuration to an inflated configuration (Paragraphs [0138, 0139, 0141] disclose inflation of the balloon 124 on tube 114, FIGs 12 and 16); translating a coupling member (116) of a guidewire assembly (108) through a tissue wall of the patient to a second location within the patient near the first location (FIGs 15-16, paragraph [0153] discloses needle 106 enters the stomach 100. Guidewire 108 with coupling member 116 at the distal end is inserted through the needle into the stomach, paragraph [0154]), the guidewire assembly including a guidewire having a first end (Distal end) coupled to the coupling member (The distal end of 108 is attached to 116, FIG 16, paragraph [0154]) and a second end (Proximal end) disposed outside the patient (FIG 19), the guidewire extending through the tissue wall (FIGs 1-16); coupling the coupling member to the inflatable member (Paragraph [0155] disclose the magnetic first end of tube 114 and the coupling member 116 at the first end of guidewire 108 are mutually attracted and are coupled together to form an impermanent connection, FIG 17. Therefore, the coupling member is coupled to the inflatable member); and withdrawing the elongated tube through the orifice such that the coupling member and the first end of the guidewire are withdrawn from the orifice and such that the guidewire extends through the orifice, the first location, and the tissue wall of the patient and the second end of the guidewire is disposed outside of the patient  (Tube 114 can be removed from the patient thereby pulling the guidewire with it, paragraph [0158]. Guidewire 108 passes through the hole in the stomach wall formed by needle 106 and is disposed outside of the patient, paragraph [0159], FIG 19).  
Silverstein is silent regarding the means for inflating the inflatable member, specifically wherein the inflatable member is inflated via a lumen of the elongate tube.
However, Silverstein teaches in the alternative embodiment of FIG 13, that in the absence of an inflatable member, “the stomach is simply inflated with air or fluid via the magnetic nasogastric tube 114” (Paragraph [0152]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing that in the presence of an inflatable member, the lumen of the tube would be used to transfer an inflation fluid to the inflatable member, such that the inflatable member is inflated via a lumen of the elongate tube. It would have been obvious to modify the device as such, for the purpose of providing a way to deliver an inflation fluid to the inflatable member within the tube in order to reduce the overall delivery profile of the device and avoid additional trauma to the surrounding tissue.
Claims 7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Barbere (US 5,265,622).
Regarding claims 7 and 9, Barbere discloses the invention substantially as claimed, as set forth above for claim 1. Barbere further discloses the coupling member is configured to transition between a first configuration (Expanded position of FIG 9) and a second configuration (Contracted position of FIG 8), the coupling member having a greater lateral extent relative to a central axis of the guidewire in the first configuration than in the second configuration (See FIGs 8-9; the diameter of 36 can be reduced in order to allow the guidewire to be translated relative to the tube for aiding in positioning, col 6 lines 38-41), wherein the coupling member is shaped as a straight wire in the second configuration (FIG 8 shows in the second configuration, the coupling member is shaped as a straight wire). Barbere further discloses the coupling member can be tensioned into the second configuration of FIG 8 or contracted into the first configuration of FIG 9 (Col 6 lines 19-41).
Barbere is silent regarding the coupling member being biased toward the first configuration.  
However, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the coupling member to be biased towards the first configuration for the purpose of facilitating a smoother transition from the collapse configuration to the expanded configuration with less resistance and risk of buckling (i.e. deploy by releasing a force as opposed to applying a force). 
Regarding claim 10, Barbere discloses the invention substantially as claimed, as set forth above for claim 7. Barbere further discloses the coupling member is configured to couple to the inflatable member via being at least partially translated through a sidewall of the inflatable member within a lumen of a needle while retained within the lumen of the needle in the second configuration, and transitioning to the first configuration when the needle is withdrawn relative to the coupling member (The previous limitations are functional language reciting an intended use of the device. The device of Barbere is at least configured such that the coupling member can couple to the inflatable member if the device were used in such a way that the couple member were at least partially translated through a sidewall of the inflatable member within a lumen of a needle while retained within the lumen of the needle in the second configuration, and transitioning to the first configuration when the needle is withdrawn relative to the coupling member).  
Claims 3-4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Barbere (US 5,265,622) in view of Aggerholm (US 2013/0053770).
Regarding claim 3, Barbere discloses the invention substantially as claimed, as set forth above for claim 1. Barbere further discloses a fluid configured to be disposed within the inflatable member via the lumen of the elongated tube (Inflation liquid, col 3 lines 55-58).
Barbere is silent regarding fluid being such that the location of the inflatable member can be visualized via ultrasound.  
However, Aggerholm teaches an inflatable member (10) coupled to the first end of an elongate tube (22, FIG 1, paragraphs [0041-0044]) filled using a contrast fluid (Paragraphs [0009 and 0064]) for ultrasound imaging (Paragraph [0054]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the fluid of Barbere such that it can be used to visualize the inflatable member via ultrasound, as taught by Aggerholm, for the purpose of allowing for improved imaging of the system and visualization of the positioning. 
Regarding claim 4, Barbere discloses the invention substantially as claimed, as set forth above for claim 1. Barbere further discloses a fluid configured to be disposed within the inflatable member via the lumen of the elongated tube (Inflation liquid, col 3 lines 55-58).
Barbere is silent regarding fluid being such that the location of the inflatable member can be visualized via fluoroscopy.  
However, Aggerholm teaches an inflatable member (10) coupled to the first end of an elongate tube (22, FIG 1, paragraphs [0041-0044]) filled using a contrast fluid (Paragraphs [0009 and 0064]) for fluoroscopy imaging (Paragraph [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the fluid of Barbere such that it can be used to visualize the inflatable member via fluoroscopy, as taught by Aggerholm, for the purpose of allowing for improved imaging of the system and visualization of the positioning. 
Regarding claim 14, Barbere discloses the invention substantially as claimed, as set forth above for claim 1.
Barbere is silent regarding the inflatable member includes polyurethane.  
However, Aggerholm teaches an inflatable member (10) coupled to the first end of an elongate tube (22, FIG 1, paragraphs [0041-0044]) wherein the inflatable member includes polyurethane (Paragraph [0003]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the material of the inflatable member of Barbere to include polyurethane, as taught by Aggerholm, for the purpose of selecting a material commonly known in the art for being biocompatible and having the desired strength characteristics such that the inflatable member can withstand pressures of inflation and performing a treatment.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Barbere (US 5,265,622) in view of Bown (US 2008/0194994).
Regarding claims 5-6, Barbere discloses the invention substantially as claimed, as set forth above for claim 1.
Barbere is silent regarding the guidewire assembly including a shape memory material, wherein the shape memory material is Nitinol.  
	However, Bown teaches a guidewire (10, FIGs 1-2, paragraphs [0019-0021]) made of Nitinol (Paragraphs [0003, 0020]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the guidewire assembly to be made of Nitinol, as taught by Bown for the purpose of selecting a material commonly known in the art for being biocompatible and having desired properties such as kink resistance to ease guidewire advancement into the patient vasculature (Bown: paragraph [0003]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Barbere (US 5,265,622) in view of Fugoso (US 5,497,782).
Regarding claim 8, Barbere discloses the invention substantially as claimed, as set forth above for claim 1. Barbere further discloses the coupling member having an elongated shape in the second configuration (FIG 8 shows the elongated shape of the coupling member in the second configuration).  
Barbere is silent regarding the coupling member having a pigtail shape in the first configuration.
However, Fugoso teaches an elongated tube (17, FIGs 3-3a) and a guidewire (23) releasable locked within a lumen of the tube by means of a coupling member (Section 8 of 30, FIGs 2-3A, col 3 lines 34-67) wherein the coupling member has a first configuration (FIG 2 and 3a) and a second configuration (FIG 1), and a pigtail shape in the first configuration (FIG 2 shows the pigtail shape of the coupling member for fixing the location of the guidewire within the tube, col 3 lines 37-39 disclose the helical coil shape, which is interpreted as equivalent to a pigtail shape) and an elongated shape in the second configuration (FIG 1 shows the substantially elongated shape).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the circular shape of the coupling member of Barbere in the first configuration to have a pigtail shape, as taught by Fugoso, for the purpose of achieving the predictable result of forming a radially expanded shape capable of coming in contact with the inner lumen of the tube for coupling the guidewire assembly to the tube. The pigtail shape of the coupling member would have performed equally as well as engaging the guidewire assembly with the tube KSR, 550 U.S. 398, 82 USPQ2d 1385 (2007).
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Silverstein (US 2010/0094116) in view of Aggerholm (US 2013/0053770).
Regarding claim 17, Silverstein discloses the invention substantially as claimed, as set forth above for claim 16. 17. Silverstein further discloses visualizing the location of the tube via ultrasound (Paragraph [0212]).
Silverstein fails to disclose visualizing the location of the inflatable member via ultrasound.  
However, Aggerholm teaches an inflatable member (10) coupled to the first end of an elongate tube (22, FIG 1, paragraphs [0041-0044]), wherein the balloon is filled using a contrast fluid (Paragraphs [0009 and 0064]) for ultrasound imaging (Paragraph [0054]),
  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the fluid of Silverstein such that it can be used to visualize the inflatable member via ultrasound, as taught by Aggerholm, for the purpose of allowing for improved imaging of the system and visualization of the positioning. 
Regarding claim 18, Silverstein discloses the invention substantially as claimed, as set forth above for claim 16. 17. Silverstein further discloses visualizing the location of the tube (Paragraph [0212]).
Silverstein is silent regarding inflating the inflatable member includes providing a fluid including a contrast medium to the inflatable member, and further comprising visualizing the location of the inflatable member via fluoroscopy.  
However, Aggerholm teaches an inflatable member (10) coupled to the first end of an elongate tube (22, FIG 1, paragraphs [0041-0044]) filled using a contrast fluid (Paragraphs [0009 and 0064]) for fluoroscopy imaging (Paragraph [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the fluid of Silverstein such that it can be used to visualize the inflatable member via fluoroscopy, as taught by Aggerholm, for the purpose of allowing for improved imaging of the system and visualization of the positioning. 
Allowable Subject Matter
Claims 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Regarding claim 19, the prior art of record fails to teach or render obvious a method comprising inserting a first end of a needle through the stomach wall of the stomach and through a sidewall of the inflatable member, the translating of the coupling member of the guidewire assembly being at least partially through a lumen of the needle.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 5712707855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE NICOLE LABRANCHE/               Examiner, Art Unit 3771